DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the filing of 04/04/2022. 
Claims 1, 9 - 10, 12  and 17 - 21,  have been amended by Applicant.
Claims 8, 11, and 13 - 16 are cancelled.
Claim  2   was previously presented.
Claims   3 - 7   are original.
Claims 1 - 7, 9 - 10, 12, and 17 - 21 are pending and have been examined.


Allowable Subject Matter

Claims 1 - 7, 9 - 10, 12, and 17 - 21 are allowed. 

Drawing Objection
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because FIG. 2 of the drawings has listed element numbers which are not contained in the Specification. Please see form PTO-37 attached to this office action. Specifically:
Drawing Figure 2 has at least element 2008 but the same is not in the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. 
Applicant may further refer to MPEP § 608.02 et seq. for further information regarding acceptability of drawings presented in a utility patent application.


Examiner Amendment
An examiner’s amendment to the record appears in the attached document made a part of the file wrapper. Should the changes and/or additions/cancellations be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant representative Alan Lenkin on June  14, 2022, and June 21, 2022. The Examiner Amendment has thus been marked "ok to enter /mc/"  by examiner and has been submitted as an Appendix to the file wrapper herein.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The 35 USC 101 rejection has been withdrawn due to Applicant's arguments and amendments. What follows immediately below is a summary of that which is claimed that overcame the existing 35 USC 101 rejection:
The Applicant has claimed that the invention, in ordered combination, encrypts a subject's information, then it puts that information out to different computer systems,  to look for that particular subject in a second, third, etc. computer systems. By doing so, it can locate subjects on different computer systems that it suspects of untoward activity. There is no abstract idea.

---The following are the actual claim limitations which overcome the prior 35 USC 101 rejection. The applicant has claimed, in ordered combination:
(Currently Amended) A computer-implemented method for sharing information among a network of computer systems privately and confidentially, comprising:
electronically encrypting by hashing identification information of each subject stored in each computer system of the network of computer systems into an identity code, each subject having a unique identity code that preserves privacy of each subject;
receiving, at a central computer system from a first computer system, a first identity code encrypted from first identification information of a first subject, the central computer system comprising a device interface connected to the network of computer systems;
transmitting, from the central computer system to a plurality of computer systems of the network of computer systems, the first identity code;
comparing, by a second computer system of the network of computer systems, the first identity code with all identity codes stored in the second computer system in response to receiving the first identity code from the central computer system, the second computer system comprising a device interface associated with a financial institution;
comparing, by a third computer system of the network of computer systems, the first identity code with all identity codes stored in the third computer system in response to receiving the first identity code from the central computer system, the third computer system being different than the second computer system;
transmitting, from the second computer system to the central computer system, a first message indicating the first identity code matches a second identity code encrypted from second identification information of a second subject stored in the second computer system;
transmitting, from the third computer system to the central computer system, a second message indicating the first identity code matches a third identity code encrypted from third identification information of a third subject stored in the third computer system; and
transmitting, from the central computer system, to the first computer system, at least one of contact information associated with the second computer system, contact information associated with the third computer system, information associated with the second subject, information associated with the third subject, a question associated with the first subject, an instruction associated with the first subject, or a combination thereof in response to the first message and the second message.  

The following is a statement of reasons for the indication of allowable subject matter:   The prior art fails to teach nor render obvious the limitations of the independent claims. The applicant has claimed, in ordered combination:
(Currently Amended) A computer-implemented method for sharing information among a network of computer systems privately and confidentially, comprising:
electronically encrypting by hashing identification information of each subject stored in each computer system of the network of computer systems into an identity code, each subject having a unique identity code that preserves privacy of each subject;
receiving, at a central computer system from a first computer system, a first identity code encrypted from first identification information of a first subject, the central computer system comprising a device interface connected to the network of computer systems;
transmitting, from the central computer system to a plurality of computer systems of the network of computer systems, the first identity code;
comparing, by a second computer system of the network of computer systems, the first identity code with all identity codes stored in the second computer system in response to receiving the first identity code from the central computer system, the second computer system comprising a device interface associated with a financial institution;
comparing, by a third computer system of the network of computer systems, the first identity code with all identity codes stored in the third computer system in response to receiving the first identity code from the central computer system, the third computer system being different than the second computer system;
transmitting, from the second computer system to the central computer system, a first message indicating the first identity code matches a second identity code encrypted from second identification information of a second subject stored in the second computer system;
transmitting, from the third computer system to the central computer system, a second message indicating the first identity code matches a third identity code encrypted from third identification information of a third subject stored in the third computer system; and
transmitting, from the central computer system, to the first computer system, at least one of contact information associated with the second computer system, contact information associated with the third computer system, information associated with the second subject, information associated with the third subject, a question associated with the first subject, an instruction associated with the first subject, or a combination thereof in response to the first message and the second message.  
Claims 1 - 7, 9 - 10, 12, and 17 - 21 are allowed because the references individually and in combination constituting the closest prior art of record (Zandonadi (US20080257952A1) in view of Lindsay (US20070250920A1) fail to teach nor otherwise render obvious the claim limitations in this application when said limitations are considered as an ordered combination. Moreover, the claims as a whole, in ordered combination, are non-obvious combinations of the above citations because the examiner would have to improperly use said claims as a road map to combine potentially obvious individual claim limitations from this or that case citation(s) together. All citations expressly considered vis a vis this allowance are summarized below. Those below citations, and any properly submitted of record IDS's and/or NPL's, were all considered by examiner relative to this allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The following prior art made of record is considered pertinent to applicant's disclosure. See Form 892 attached hereto.
Davis  (US20090070263A1) - Systems and methods that facilitate using a first mobile device to initiate a funds transfer to a second device. One mobile to consumer payment embodiment allows a person enter into a store and pay for that person's purchases using that person's cell phone. Other mobile consumer payment embodiments include strictly consumer-to-consumer transactions, for example, but not limited to, the idea that a person can go to a garage sale and purchase from the garage sale seller by using a cell phone. Put broadly one peer-to-peer payment embodiment includes the ability for somebody to be able to send a payment to another person whenever and wherever.
Annan  (US20100106644A1)- A system and method for authorizing transfers via mobile devices are provided. The system includes a first mobile device and a server. The first mobile device executes a transfer authorization application that allows a user to enter transfer information for a transfer. In response, the transfer authorization application generates and communicates a transfer request for the transfer. The transfer information includes an identifier associated with a recipient and a transfer amount. The server has a data store storing account details for a first account of the user. The server receives the transfer request from the mobile device, verifies that the user has resources in the first account for the transfer request, and sends a notification to a second mobile device associated with the identifier of the recipient. The server then transfers the transfer value from the first account to a second account of the recipient.
Yuh-Shen Song  (US20120284798A1) - A computerized method and apparatus are established to identify a subject of common interest among multiple parties without releasing the true identity of any subject. Furthermore, a computerized network provides different parties at different locations with a mechanism to conduct cooperative activities concerning such a subject of common interest without exposing that subject to possible identity theft.
Zandonadi (US20080257952A1) - A system and method are disclosed which may include providing a processing center, at least one mobile device, and a third party device, wherein quantities of financial value are stored in accounts associated, respectively, with the at least one mobile device and the third party device; enabling communication between the at least one mobile device and the processing center; enabling communication between the third party device and the processing center; conducting at least one commercial transaction between the mobile device and the third party device; and employing the processing center as an intermediary for the commercial transaction.
Lindsay (US20070250920A1)  - Security systems for protecting assets are described, including password-based security systems that can provide different levels of access responsive to entry of a primary or secondary password. In some versions, user-configurable security rules can provide customized responses to entry of primary or secondary passwords, including feigned or limited access, security alerts, etc. Passwords comprising overt and covert components can be used to provide enhanced security and improved user control over system response. Improved security systems involving transactions between multiple parties are also considered, with options for user-customized security rules including primary and secondary passwords, and reverse challenge and response methods. Systems for Limited Use Credentials are also disclosed to reduce the risk of identity theft.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850. The examiner can normally be reached 9 - 5, M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/MATTHEW COBB/Examiner, Art Unit 3698                                                                                                                                                                                                        

/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698